 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDUniversalAtlas Cement Division of United StatesSteel CorporationandLocal 115, United Cement,Lime&GypsumWorkers International Union,AFL-CIO. Case 4-CA-4721September 17, 1969DECISION AND ORDERBy MEMB1RS BROWN, JENKINS, ANDZAGORIAaccess to payroll cards and payroll records, the TrialExaminer recommended that the Respondent ceaseand desist from such conduct, but concluded that itwas redundant and unnecessary affirmatively toorder the Respondent to produce the requested data.We disagree. In our view, it will serve to effectuatethe basic policies of the Act affirmatively to directtheRespondent to make available to the Union,upon request, the necessary payroll cards andpayroll records, and we shall so order.On April 1, 1969, Trial Examiner Thomas F.Maher issuedhisDecisionintheabove-entitledproceeding.findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecisionThereafter, theRespondentfiledexceptions to the Trial Examiner's Decisionand a supporting brief The General Counsel filedcross-exceptions to the Trial Examiner's Decision, abrief in support thereof, and a brief in answer to theRespondent's exceptions and brief.Pursuant to the provisions of Section 3(h) of theAct. the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing, and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,cross-exceptions and briefs, and the entire record inthiscase,andherebyadoptsthefindings,'conclusions,and recommendations of the TrialExaminer with the following modification:THN RI.MFDYHaving found that the Respondent violatedSection 8(a)(5) by refusing to grant the Union'Contraryto our dissenting colleague, we agree with the real Examinerthat the information requested by the Union is relevant to a uniondetermination on whether to process further grievances under the principlesof the Seitc award As such,the information has potential relevance of thesort describedby the SupremeCourt inN LR B v Acme Industrial Co .385 L S 432The dissent asserts thatthe Union wasengaging in a fishingexpedition,apparently because the Union firstagreed tohave Respondentsearch the records for situations similar to that underlying the Seitz award,butlater requested that union personnel be allowed to make their own study,at union expense,when Respondent reported that pursuant to its search"found no schedule controlled by" the arbitration award however, as theparties had been unable to agree on the meaning or applicationof the Scitiaward(the Employercontending that it had no general application) and asthe Employer,following itsstudy,had furnishedtheUnion with a bareconclusion unaccompanied by supporting data, the Unionsrequest forpermission to conduct its own study, at its own expense, was reasonableand would not have unduly burdened Respondent.While our dissentingcolleague arguesthat "Atno time did the Uniondocumentitsallegedbelief that the results of the Respondent's starch and analysis were otherthan factually correct,'thedissentwould deny the Union the onlyavailable avenueto investigateand establish its contentionORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondent,UniversalAtlasCement Dnision ofUnitedStatesSteelCorporation.Easton,Pennsylvania, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order, as so modified:1.Add the following as a new paragraph 2(a) totheTrialExaminer'sRecommended Order, andreletterthepresentparagraphs2(a)and 2(h)accordingly'(a)Upon request, make available to Local 115,UnitedCement.LimeandGypsumWorkersInternationalUnion.AI-L-CIO, all payroll cardsand other payroll records setting forth the hoursworked by, and compensation paid to employees inthe bargaining unit of all the hourly paid employees inRespondent'sNorthampton plant covered by thecontracts between the Respondent and the Union ineffectfromOctober 1965 to the date of thisdecision.2.Add the following as the first indentedparagraph of Appendix B.WE WII.Lcease and desist from refusing to makeavailable to Local 115. United Cement. Lime andGypsum Workers International Union, AFL-CIO,all payroll cards and other payroll records settingforth the hours worked by, and compensationpaid to, employees in the bargaining unit of allthe hourly-paid employeesinourNorthamptonplant covered by the contracts between us and theUnion in effect from October 1965 to the date ofthe Board's Decision.MEMBERZAGORIA, dissenting:Ifind no support in the record to warrant theconclusion ofmy colleagues that the RespondentviolatedSection 8(a)(5) and (1) of the Act byrefusing to accede to the demand that the Union'spersonnel be allowed to examine the Company'spayroll records. This dispute arose as a result of agrievance filed by the Union on behalf of employeeMilisfts,which culminated in an arbitration awarddatedOctober 6. 1967. The Respondent compliedwith the arbitrator's decision by paying to Mtlisits theamountspecifiedinthearbitrationaward.178 NLRB No. 75 UNIVERSAL ATLAS CEMENT445Thereafter, on April 4, 1968, the Union requestedthat "the Company conduct a search into its recordsto determine which employees, how often and howmany times had suffered the hour-work history, atvarious times, which would entitle them to any oneor more of the premiums on principles set forth [in]the [arbitrator's] award."The Respondent orallyagreed to search its records and furnish the Unionwith the identity of any employees situated similarlytoMilisits, and on April 15. 1968, the Respondentassured the Union in writing that the search wouldbemade and that the data compilation would becommenced promptly and pursued with dispatch.On April 21. 1968, after having initiated thesearch of its records, the Respondent advised UnionPresidentMikisits that the compilation requested bytheUnion,whichwould require a search oftimecardsnumberingover250,000.wasnotsusceptible to analysis by a "computer run," butwould require a crosscheck of each day's tirnecardfor each employee with the employee's timecard forthe previous and following days. On May 28, 1968,inresponse to the Respondent's announcement toUnion President Mikisits of the difficulties involvedin the search and compilation, the Union wrote alettertotheRespondent accusing it of havingreneged on its April 4 agreement, and threatening tocommence litigationunlessthedatawasforthcoming within the next week or two.'In July 1968, in accordance with its commitmenttomake the search, the Respondent hired threetemporary employees who spent 2 weeks reviewingand analyzing the timecards. On August 8, 1968, theRespondent advised the Union in writing that asearch of the records of the Northampton plant hadbeen completed and no schedule had been foundwhichwas controlled by the Milisits award. Inresponse, on August 30, 1968. the Union advised theRespondent by letter that the Company's positionthat the records failed to disclose any circumstancescontrolled by theMilisits award was contrary toindications consistently given to the Union, anddemanded for the first time thatunionpersonnel begranted access to the payroll records. On September19,1968,theUnion'sdemand, relying,inter alia,on its compliance withthe Union's request of April 4, and the absence ofThe recordinmy view does not supportthe Trial Examiner's findingthat President Mikisits requested perrtussionfor access to the Respondent'spayroll records onApril 21. and thatthis requestwas repeated by theUnion inits letter of May 28Mikisits'testimonythat he asked to "look"at the cards appears to me to have been merely a casual request toexamine a representative number of them, resultingfrom advice by theRespondentof the difficultiesinvolved inmaking the searchand datacompilation,and was not tantamount to a request that the unionpersonnelbe permitted access to the records for purposes of making their ownanalysis and compilationMoreover,there is nothing in theUnion's letterofMay 28, eitherexpress or implied, to warrant the finding that the Unionwas requesting that its personnel examine theCompany's records. On itsface the May 28 letterrefers specificallyto the Union's request and theRespondent's agreementof April 4, 1968,thatcompany personnelwouldconductthe searchand make thenecessaryinformation available to theUnion.any assertion by the Union of any factual situationcontrolled by the Milisits award. At the same time,RespondentassuredtheUnion that Companyrecords would be available, as in the past, to providedata relevant and necessary to the processing of agrievance.In the light of the facts as established in therecord, I would find that the Respondent adequatelyfulfilledany requirement it had under the Act. AttheUnion'srequest.andataconsiderableexpenditure of time and money, the Respondentconducted a search of its records and advised theUnion of the results. Dissatisfied with the results.the Union for the first time asserted the right of itsown personnel to conduct a search and analysis ofthe records, solely on the grounds of the broadnaked allegation that opposite facts had beenconsistently indicated to the Union. At no time didthe union document its alleged belief that the resultsof the Respondent's search and analysis were otherthan factually correct, or that access by it to theCompany's recordswasnecessitatedbyanygrievance,pendingorcontemplated.The lawrequiresan employer to make available to thebargaining agent data relevant and necessary to thebargaining process, but it does not require access toan employer's records where the only relevance ornecessity shown is the off-chance that somethinguntoward may be discovered. The right to necessaryinformation is a precious one and should not besubvertedintoauthorizationforfishingorharassment because of disappointment in earlierexpectations.TRIAL EXAMINER'S DECISIONSTATEMENT Of THE CASETHOMAS F. MAHER, Trial Examiner. Upon a chargefiled on October 17, 1968. by Local 115, United Cement,Lime& Gypsum Workers InternationalUnion,AFL-CIO, herein called the Union, the Regional DirectorforRegion 4 of the National Labor Relations Board,herein called the Board. on December 31, 1968, issued acomplaint on behalf of the General Counsel of the Boardagainst Universal Atlas Cement Division of United StatesSteel Corporation, Respondent herein, alleging violationsof Section 8(a)(I) and (5) of the National Labor RelationsAct, as amended (29 U.S.C. Sec. 151,et seq ),hereincalled the Act.In itsduly filed Answer the Respondent,whileadmitting certain allegations of the complaint,denied the commission of any unfair labor practice.Pursuant to notice a trial was held before me in Easton,Pennsylvania. on February 10, 1969, where all partieswere present, represented by counsel, and afforded fullopportunity to be heard, to present oral argument. and tofile briefs with me Briefs were filed on March 12, 1969.Upon consideration of the entire record, including thebriefs of the parties, and specifically upon by observationof the witnesses,1make the following- 446DECISIONS OF NATIONAL LABORRELATIONS BOARDFINDiN(,s OF FACT AND CONCLLSIONS OF LAW1.I IIE BUSINESS 01 THI' Rl: SPONDEN IThe Respondent is a Delaware corporation with itsprincipal office in Pittsburgh, Pennsylvania, and a plant inNorthampton, Pennsylvania, where it is engaged in themanufacture and sale of cement and related productsDuring the most recent annual period, in the course andconduct of its business operations, it had gross sales inexcess of $500.000 of which in excess of $50,000 wasderivedfrom sales and shipments made directly tocustomerslocatedoutsidetheCommonwealthofPennsylvania:and it purchased and received at itsNorthampton, Pennsylvania, plant goods valued in excessof$50,000 shipped to it from points outside theCommonwealth of PennsylvaniaUpon the foregoingagreed upon facts I conclude and find that the Respondentisan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.IT.TiIFLABOR ORGANILATiON INVOLVEDIt is admitted and I accordingly conclude and line thatLocal 115, United Cement, Lime & Gypsum WorkersInternationalUnion,AFL-CIO, is a labor organiLationwithin the meaning of Section 2(5) of the Act.Ill.THE ISSUFSThe obligation of an employer to supply payroll data toa union for the purpose of determining whether or notthere is a basis for tiling a grievance under the contract.IV. THE LNFAIR LABOR PRAC fiti-sA. IntroductionSince 1940 the Union has been the certi6ied bargainingrepresentative of the employees involved in this proceedingin a bargaining unit stipulated among the parties to he asfollows.All of the hourly paid employees in the Northamptonplant of the Respondent, excluding clerical, salaried,watchmen and supervisory employees.During this period collective-bargaining agreementshave been in force between Respondent and the Union.themost recent of these being one executed on October20, 1965, which expired on April 26, 1967. and a successoragreement due to expire on April 30, 1969Pursuant to the terms of the agreement, spelled out indetail hereafter. a grievance was instituted on behalf ofEmployeeJosephStephenMilisits'involvingtheapplication of certain provisions of the contract to thework schedule and pay of Milisits as it was affected by hisworking of an unusually extended number of hours.Not to be contused with Employee Stephen Joseph Mikisrts, thepresident of Local 115 and an active protagonist in this matter, or withPeter Seitz,an arbitrator whose award is the basis of itTheMilisitsgrievance culminated in an arbitrationaward rendered by Arbitrator Peter Seitz on October 6,1967,which forms the basis of this controversy Becauseofitssignificance to the issue presented here it isreproduced as Appendix A to this Decision.B The Substance of the Mili.sits grievanceAs detailed more specifically in the Seitz award(infra),EmployeeMilisits,onNovember 2. 1966. worked hisregular shift from 7 30 a.m to 4 p.m., less a lunch period,for a total of 8 hours After returning home he was calledoutat10p m and worked continuously thereafter,excluding the lunch period, through his regular shift onNovember 3, until 4 p m., for a total of 17 1/2 additionalactual working hours.In u)toMilisits actually worked 251/2hours from 7.30 a.m . November 2 to 4 p.m.,November 3.By virtue of the applicability of certain clauses of thecontract which relate to the calculation of overtime andcall-out pay and which involves certain duplications, thetotal number of hours was in dispute; the Respondentclaiming that Milisits wasentitledto pay for 34 3/4 hoursofwork, the Union 49 3/4 hours of work. A reading ofthe Seitz award(infra)discloses an intricate solution tothis dispute which includes "call-out" pay fora minimumof four hours at time and a half, without reference toadditional payment to he made for the same hours worked- the theory of the arbitrator being that this constituted anadditionalduplicate entitlement for the inconveniencecaused the employee by being called from his home to theplantforwork outside of his regular shift hours.Additionally.where, as here,Milisitsworked almostuninterruptedly for an excess of 24 hours, other provisionsof the contract provide for the computation of time and ahalf at one point, double time at a subsequent point, aswell as additional instances of duplication. all of whichwere controlled by the limitations and directives placedupon the computations by the several applicable sectionsof the contract.Suffice it to say that the method of computation was acomplicated one, involving in some instances duplicateamounts of money for the same hours of work This, andtheconflictinginterpretations.werenotedbythearbitratorwhose expertise in such matters is readilyevident from a reading of his decision. Alter outlining thehours worked by Milisits, relating these working hours totheapplicablecontractprovisions.andmaking hiscomputations (with full reasons therefor) he arrived at theconclusion that for the period in question Milisits wasentitled to pay for a total of 48 1/2 hours, 13 3/4 hoursmore than that claimed by the Respondent and I 1/2hours less than claimed by the Union. In compliance withthe requirements of the arbitrator's award Milisits waspaid for the specified hoursA summarization of the compilation of Milisitsentitlement follows. UNIVERSAL ATLAS CEMENTNovember 2, 19667 30 a.m.4 00 p.m10 00 p.mNovember 3, 19662.00 a m.Regular shift, excluding one hall hour lunch, compensatedat straight timeNon-working time Because this is only 6 hoursandemployee is entitled to one 8-hour rest period, thedifference. 2 hours is comnensated at double time.8 hours4 hours447Called out on emergency duty. Compensated for 4 hours6 hoursas "call-out" pay, at time and a half.From start of work period at 10 p.m. until 7:30 a mNovember 3, (the end of a work day) work time is "inexcess of eight hours in any work dayThis 9 1/2 hoursis compensated at time and a halfAfter the twelfth hour of workin any work daythere isanentitlementfortheexcessnumberofhours,compensated at double time Thus, from 2 a.m. to 7.30p m there are 5 1/2 to be compensated, not at time and ahalf but at double time, by adding half time computationto previously computed time and a half.7 30 a m.Theregular scheduled shift compensated at straight time10 00 a.m.4 00 p.mAny work in excess of 12 consecutive hours of work,regardless of workday, here 6 hours (less 1/2 hour lunch),compensated at double timeEnd of regular shiftTotal hours compensatedC. The Request and Refusal of InformationUnderstandably, the Respondent was not completelysatisfied with the outcome of the Milisits case, particularlyasitm%olvedsubstantialduplicationofbenefits.Therefore, according to Respondent's then Supervisor ofPersonnel Services Richard T. Thomas, it initially rejectedtheUnion's contention that the Seitz formula shouldapply to any other employee in the bargaining unit whohad worked under a situation similar to Milisits Thesituationappears to have crystalized in the monthsfollowing the issuance of the award Thus, on April 4,1968. in a conversation between the Union's counsel,Bernard N. Katz, and Respondent's Manager of LaborRelations,R R. Furlong. Attorney Kati "requested ofthe company that the company conduct a search into itsrecords to determine which employees, how often and howmany times had suffered the hour-work history, at varioustimes, which would entitle them to any one or more of thepremiums on principles set forth the Seiti award.Furlong testified ait the hearing that on behalf ofRespondent he agreed to "look at our records in an efforttodeterminewhether or not you could even identifypeople who were similarly situated to Mr Milisits," and ifsuch were found to give that information to the Union.An exchange of correspondence between the Companyand Union on this subject natter followed the April 4conversationThus on April 5 Katz wrote Furlongexpressing the need for a prompt calculation of thespecific benefits due under the terms of the Seitz award in14 1/4 hours2 3/4 hours2 1 /2 hoursI1 hours48 1 /2 hoursterms of money amounts and individuals working insituationswhicharosesincethetime theMikisitsgrievance was instituted. In closing Katz requested theCompany's prompt attention to the computation of thedata from the records. By reply of April 15 Furlongassured Katz that "the data compilation which we agreedto undertake following our discussion on April 4 will becommenced promptly and pursued with dispatch."ThereafteronApril21,Respondent'sRichard I.Thomas visited with Local President Mikisits at his workplace and in the course of their ensuing conversationdiscussed the compilation of the information requested bytheUnion. Thomas testified that he informed PresidentMikisits that it was a tremendous task, bordering uponthe impossible.He then brought Mikisits to the payrollrecordsofficeand showed him the filed timecardsnumbering over 250,000He also showed him datacompiled on what was referred to as a "computer run."An inspection of this type compilation introduced into therecordsubstantiatestheUnion'sandCompany'sstatement that it was not adequate to provide thenecessary work-hour information.Thomas correctly analysed the iob as one requiring across-check of each day's timecard of a given employeewith his card for the previous and the following day; andinthisregard he again impresseduponMikitis thedifficulty involved. Despite the apparent insurmountability'The credited testimony of Katz, corroborated by Supervisorof PersonnelSersic.es Richard F Thomas 448DECISIONS O F NATIONAL LABOR RELATIONS BOAR Dof the task it was turned over to temporary help, KellyGirls,and a check of all the cards was thereafteraccomplished. Thomas testified that up to this time norepresentative of the Union had requested that these cardsbemade available for its compilation nor was such anoffermade to it by the Company. Mikisits, on the otherhand, testified that he did ask to look at the cards on theoccasion of his visit to the office with Thomas but wasonly shown the uninformative "computer runs."Iam not disposed to accept Thomas' testimony on thismatter. On May 28, Attorney Katz wrote Furlong on thesubjectand, referring to the availability of the data,suggested that Thomas was taking a position contrary toan earlier agreement to make the data available. He alsomentioned Mikisits' proposed use of foremen's records forthe purpose. On this state of the documented record IrejectThomas' testimony that the Union had not askedthatpayroll cards be made available and rely uponMikisits' statement that he had so requested. In any event,and irrespective of President Mikisits' request. Katz, byhis letter of May 28 to Furlong commented upon thefailureof the Company's local personnel to make thenecessary information available and requested that thedata be forthcoming within the next week or two.The checking of the timecards was performed by theCompany during July by the temporary staff of KellyGirls and the report of the search was made to the UnioninAugust in a one sentence letter under the signature of JT. Bartley, the successor to Furlong, as follows.We have completed our search of the NorthamptonPlant records and have found no schedule controlled bythe award in UAC-N66-1 [the Seitz award].Katz' reply of August 30 in behalf of the Union took issuewith the Company, thus,We do not understand the company position that therecords did not disclose any circumstances in any wayfalling into the principles of the Seitz award. Just thecontrary has been indicated to us consistently. At thisjuncture.itisnecessary,therefore,tohavearrangements made for union personnel to review thepay recordsavailableUnion PresidentMikisits willshortly take this up with the appropriate companyofficial at the Northampton plant and we assume hewillbe given complete cooperation in reviewing therecords.[Emphasis .supplied.)Mikisits never did take this matter up with the Companyfor the reason that he was foreclosed from doing so byBartley's September 19 reply to Katz' August 30 requestinbehalf of the Union. Thus Bartley stated in relevantpart:The followingisinresponse to your letter datedAugust 30, 1968.The Company is aware that the Union has not beencompletely satisfied with themanner in which theaward in the subject grievance has been implementedandhasrepeatedlyadvisedtheUnion that noappropriate challenge by the Union was foreclosed orexpanded by virtue of the Company's position. At thesame time, the Company has earnestly tried to arrangefor negotiations with the Union's representatives in aneffort to finally resolve any and all problems withrespect to GrievanceUAC-N66-I In fact,as late asAugust23,1968,duringaStep3Meeting atNorthampton,Iadvised the Grievance Committee thatIwas willing to sit down with them in an attempt to layUAC-N66-I torest for once and for all. My offer to sitdown and meet with the designated representative oftheUnion at a time and place mutually agreeableremains open.In themeantime,letme againstate theCompany'spositionthat the award in GrievanceUAC-N66- 1hasbeencompletelyandproperlyimplemented.At this time, we find no reasonable basis spelled outfor your request that payroll records be made accessibletotheUniononabroad-stroke,random-accessexploration. To the extend (sic) that Company recordsare theonly source of information available to providedata relevant, and, necessary to the processing of agrievance,those records will be available to the Unionas in the past.Your `demand' that the parties `again'proceed toarbitrationreally assumesthe point in issue.Unless youadviseus.with some particularity,of a factualsituationcontrolled by N66-1,or spell our how we have failed toimplement theaward in N66-1. thereisnothingbetween us onthis subject to arbitrate.We believe thata charge of failure to implement would properly beinstituted by a grievance. Since we have fully paid thecomputation spelled out by Arbitrator Seitz in N66-1,there seems to be no problem between us there. If yourallegation,on the other hand, really amounts to anassertionthatN66-1 is a class grievance, then itseems incumbent on you to advise us which otheremployees are involved.To the extentthat this mightbe revealedin therecords,we have employedoutsidehelpand pursued our tiles and find no cases controlledbyN66-1No employee has advised us through hisGrievanceCommitteeman that he has worked aschedule controlled by N66-1.It is not our intention toinvite problemswhich do not now exist Since we havemade everyreasonableeffort to satisfy the Union onthiscase,we propose to concludethematter on thebasis ofthisletter.The record does not indicate thatyou have presented any substantive matter beyond thegrievance inN66-1 which requires adjustment. Ourposition on this has been clear through our entirecorrespondence. and we have always acknowledged thatyou could pursue your remedies if you had seriousdisagreement.Unless there is some set of facts onwhich a new complaint might be bottomed, we suggestthe files be closed on this matter. [Emphasis supplied.]On September 23, Katz repeated the Union's request,stating to Bartley, in part:Accordingly. would you please regard this letter as theappropriatedemand upon the company to makeavailable to the union its time-payroll records and anyother records which would show hours worked, natureof the work, e.g., call out, overtime, etc.. and pay receivedIt is necessary in view of the nature of' the problem thatthe records for all employees in thebargaining unitshowing this data be made available.Would you please advise me as promptly as possiblewhen we may have representatives of the union appearat the company office for purposes of examining theserecords.Bartley's rejection of the union request closed the matterinsofar as the Respondent was concerned. On October 21he wrote Katz, as follows.In response to your letter of September 23, 1968.please be advised we find no reasonable basis for yourdemand that the Northampton Plant payroll records bemade available for examination by Local Unionrepresentatives.We have repeatedly stated our position that theaward in UAC-N66-1 has been fully and properly UNIVERSAL ATLAS CEMENT449implemented.Although the Union has not agreed,neither has it sought to present a specific and detailedcomplaint setting forth its position in the grievanceprocedure or any other forum which it might deemappropriate.As stated in my letter of September 19,1968, the Company will continue to make its recordsavailable to the Union only to the extent that theycontain information relevant and necessary to theinvestigation and processing of a particular complaintwhich is not otherwise available to the Union. TheCompany is not prepared to open its records so that theUnion can embark upon a fishing expedition in anattempt to establish specific grievances. I trust that thisstatementwillobviatetheneedforadditionalcorrespondence on this matter.In an off-the-record discussion at the hearing before me inthismatter counsel for the Union undertook to obtainfrom Respondent counsel, Bruce D. Campbell, access tothe records in question. Later in the day a colloquyoccurred which I deem significant to the issue at hand. Itfollov<s:TRIAL EXAMINER: I have a question at this point.Areviewof these cards, individual time cards, aninspection of them, as I understand, was requested ofyou people here at the time by union's counsel thismorning. Am I correct?MR. KATZ: Yes. sirTRIAL EXAMINER And you refused it?VIR CAMPBELL' Yes sirTRIAL EXAMINER. Well, doesn't that bring the wholecase up to date? Doesn't that short circuit all this inand out business that you have been talking about herelHave you not this morning here renewed your position'?He says -- he being Mr. Katz --said, "We would likethosecards to look at Let us see them." "We"meaning the union. You said. "No "Now doesn't that bring this whole thing right up todate?MR. CAMPBELL: We made this offer and the unionturned it down. We have fulfilled our obligation underthe Act on that basis.TRiALEKAMIr' LR You mean they are foreclosed fromasking again?MR. CAMPBELL: Without a more specific demand thanthe ones that we have been presented withD. Contentions of the PartiesIt is Respondent's contention that because the Union'sdemand for information is not linked to a specific claimor grievance it has no obligation to comply. It furthercontends that it has not been proven that a properdemand has been made for specific relevant informationwhich it was obligated to provide. Additionally it iscontended that because it has been demonstrated that theemployees were able to determine from their personalrecords whether or not they were in fact within the termsof the Seitz award the Company had no further obligationtomake its records available: and finally because thechore of collecting the information was an arduous one itwould be relieved of any obligations in the matterThe General Counsel's position throughout has beenthat the Union is entitled to payroll records which wouldenable it to determine which of the employees wereentitled to money under the principles and computationsin the Milisits caseThe Union's contention effectively poses the issueherein and may best be stated by quoting the followingcolloquy in the recordMR KATZ. - if I might. The arbitration award, ofwhichGeneral Counsel makes reference, on its facedeals with an individual who is named That arbitrationaward deals with a variety of different situationsinvolving premium pay treatment for that particularindividual, and it involves such situations as whether ornot for the same hours that this individual is entitled toovertime and call-out time and rest period time. alldifferentpremiums involving different amounts ofmoney for the same hoursWhen the arbitrator rendered his award, it was theunderstanding and position of the charging party thatalthough the award speaks in terms of one person, theprincipleswhich flowed from the award, in terms ofcontract instruction would be principles which would beapplicable to all employees in existence who sufferedsimilar situations from the time the original grievancein the arbitration award arose.The company took the position, subsequent to therendering of the arbitration award, that it would paythe individual grievant, but that it knew of no othersituations which you could glean from the face of theaward itself which would he regulated from the award.It is the position of the union that there are many othersituations.We do not have the time records and we donot have the individuals and we do not have the days.All of these are contained in the company's payrollinformation. And it is the position of theunionthat theprincipalswhich now from the Seitz award apply tomany' - we're not too sure how many - but manyemployees. between the period, I believe. 1965, whenthe grievance first arose, and well into the year of 1968.E. Analysts and ConclusionsThe applicability of the terms of the Seitz award to thepay situations of employees similarly situated to EmployeeMilisits cannot he open to serious challenge at this point,Labor Relations Manager Bartley having put the matterto rest in his letter of September 19 to Union AttorneyKatz.Therein he stated that "if your allegation reallyamounts to an assertion that the [the Milisits grievance] isa class grievance, then it seems incumbent on you toadvise us which other employees are involved."What remains for determination is the manner in whichthe award is to be implemented. and to what extent.Ithas long been settled law that unions are entitled tocompany data that is relevant to the bargaining processand that a failure to provide such data is in violation ofthe Act.' And the grievance procedure is most certainly anelement of the continuing bargaining process.' It is equallywell settled that if information which the Union mayrequire to process such grievances meets the standards ofrelevance and necessity the Company is obligated to makeitavailabletoinsuretheorderlypolicingandadministration of the collective agreement.'Nor is the posture of the grievance a determing factor.Here, for example, there appears to have arisen in theminds of some of Respondent's officials some doubt thatother employees sharedMilisits'peculiarwork hourexperience, and on this uncertainty Respondent predicated'Texaco, Inc vN L R B.407 F 2d 754 (C A7).The FafnirBearingCo ,147 NLRB 1582, 1585, cnfd 362 1. 2d 116 (C A 2)'United Steelworkersof Americav.Warrior and GulfCo.363 U S574, 581'The FafnirBearing Co , supra 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDits reluctance to provide the requested information But itisat this juncture that the purpose of the Informationshould he clearly understoodThus in the exchange ofcorrespondence and in colloquy at the hearing AttorneyKatz of' the Union made it clear that the information wasrelevantandnecessaryforthespecificpurposeofascertaining whether or not there actually was a basis fora grievance.'This,tobe sure, is not the usual character ofinformation being sought The Supreme Court, however,reviewedasimilarsituationinN L.R.B. v AcmeIndustrialCo.,'"involving the obligation to furnishinformation that allows a union to decide whether toprocess a grievance." There the Board had held theinformation requested for the purpose of prosecutinggrievances was relevant and necessary and had ordered itsproduction in sustaining the Board's position the Court,in language strikingly applicable to the situation createdbyRespondent's refusal here, noted that when theemployerfurnishes the requested information, it may appear thatno subcontracting or work transfer has occurred, andaccordingly, that the grievances filed are without merit.On the other hand, even if it appears that such activitieshave taken place, an arbitrator might uphold the[employer's] contention that no breach of the agreementoccurred because no employees were laid off .. .By the same token it might well be in the instant case thattheUnion's review of the payroll cards would revealinformation that would make either the institution orfurther prosecution of grievances unwise or unnecessary.But that determination is not (as it was not inAcme)theissueathand.What is crucial is the right to theinformation on the basis, as the Court describes it, "thatitwould be of use to the union In carrying out itsstatutory duties and responsibilities." Upon the foregoingconsiderations, therefore, 1 conclude and find that theUnion was entitled to have the payroll cards madeavailable to it for the purpose of determining whether anemployee whose cards were thus checked would be entitledto compensation in accordance with the terms of the SeitLawardFindingasIhave that the payroll informationrequested was necessary and relevant to the determinationof whether employees were entitled to compensation underthe terms of the Seitz award it still must he establishedthat providing such information would not place an undueburden on the Respondent. In this respect Respondentrepeatedly alluded to the large volume of cards involved,250,000 in number, and the complicated procedure to hefollowed in checking each employee's total payroll record.This, to be sure, is clerical work involving sorting,checking, and summarizing and may well be tedious andtime-consuming. As the Union has already accepted thelob by asking that the cards be made available to it Iwould deem it burdensome only to the Union and not theRespondentInany event it would appear that theRespondent's employment of temporary help, the KellyGirls, to satisfy itself concerning the data on the payrollcards and to support Its negative report to the Union(supra)would rebut any suggestion of undue burdenUpon the foregoing considerations, therefore, and bycomparison with a situation previously considered by theBoard where a similar volume of requested materials wasnotheld to constitute an under burden,' I would conclude`Compare,General Electric Company,173 NLRB No 22, fn 3'355 U S 432and find that the production of the payroll data requestedby the Union would not place an undue burden uponRespondentNor is it significant that the information was firstrequested for the Union president's review but thereafterrequested for Attorney Kati, or that the Union presidentmay at one time have failed to report to the propercompany officials to review the cards,albeitRespondent'sSeptember 19 intervening correspondence(supra)overBartley's signature suggested that such a visit would havebeen a useless gesture. The simple fact is that at all timesrelevant to this case the information was sought by theUnion, and the Company refused to provide it. Indeed atthe hearing itself the demand was made by Attorney KatzBargaining is recognized in the law asa continuingprocess and as the demands made in the course ofbargaining impart of the same continuing character, therecan be no doubt that the demand survived all conversationand correspondence and that all parties were aware of itat all timesFinally It is suggested that because the Union hasobtainedinformationfrom individual employees sufficientto initiategrievances in behalf of each, the payroll cardsare not necessary. Quite apart from the obvious fallacythat relying uponsomeemployees' recordsmake aninspectionofallrecords unnecessary, it is clear thatself-help on the part of the Lnion does not excuse theRespondent of its obligation in the first instance. Indeedto conclude otherwise would be to dampen the good willand cooperation of any party willing to maintain goodrelations and avoid litigation. I am not aware of such apremium for wrongdoing.Upon consideration of all of the foregoing, therefore, Iam persuaded that nothing about the nature and extent ofthe Union's request for payroll data nor the existence ofother means available to it to obtain the data piece-mealwas sufficient excuse for the Respondent's failure to makeitavailable.On the contrary, I am fully persuaded thatthe payroll cards would disclose employee work situationssimilar to that of Employee Milisits if such situationsexisted and they accordingly are the proper subject I'orinspection by the Union. As such relevant and materialinformationhasbeenwithheldfrom the Union byRespondent I find that in the course of bargainingRespondent has demonstrated an element of had faith notconsistentwith its obligations under the Act and hasthereby violated Section 8(a)(5) of the Act To the extentthat such conduct interferes with, restrains or coercesemployees in the exercise of the statutory rights It therebyviolates Section 8(a)(1).COMMLRCFThe operations of Respondent, described in Section i,above,occurring in connection with the unfair laborpractices described in Section IV, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.'TreeFruits Labor Relations Committee,Inc . 121 NLRB 516, 519,526,531-532Sc(.alsoWhitenMachineWorks 108 NLRB 1537,BostonHerald-TravelerCorp,110 NLRB 2097 UNIVERSALATLAS CEMENT4.51VI THE gEMrr)YHaving found that the Respondent has engaged incertain unfair labor practices. I shall recommend that itcease and desist therefrom and take certain affirmativeaction which I find will effectuate the policies of the Act.Because of the limited scope of Respondent's refusal tobargainwith the Union, and because of the amicablerelations of the parties over the past years, and as there isno indication that other unfair labor practices may beanticipated from Respondent's conduct in the past, I shallnot recommend that Respondent cease and desist from thecommission of other unfair labor practices. In this respectInote the Union's apprehension that Respondent willrefuse to abide by the terms of the Seitz award in theevent the information obtained should disclose cases whereapplication would be appropriate. To repeat. I am notdisposed on this record to anticipate that Respondent willcommit further unfair labor practices. F he subject matterof the Seitz award is one of contract obligation Exceptfor the instant unfair labor practice which. in effect, isgrounded upon an interpretation of the contract, I amaware of no other current or past contract dispute betweentheparties.Under such circumstances I shall assumeRespondent's continued adherence to the terms of theagreement and reject the Union's request in any event,absent the allegation and proof that Respondent has infact tailed or refused to apply the terms of the Seitzaward to other situations, and in the further absence ofauthority for the proposition that failure to so apply thisspecific award would be a violation of the Act, I find nojustification for including a reference to its enforcement inmy recommended orderFinally,as it is implicit in my recommendationrequiring Respondent to cease and desist from refusing therequested information that it, in fact, make it availableupon request. I find it redundant and unnecessary toaffirmatively order Respondent to supply the requestedinformationRECOMMLNDED ORDERUpon the entire record in this case, andpursuant toSection 10(c) of the National Labor Relations Act, asamended.Irecommend'thatUniversalAtlasCementDivision of United States Steel Corporation, its officers.agents. successors, and assigns. shallICease anddesist fromfailing and refusing, to makeavailabletoLocal115,UnitedCement.Lime andGypsum Workers International Union. AFL-CIO, uponitsrequest for the same,informationdescribed as-Allpayroll cards and other payroll records setting forth thehours worked by, and compensation paid to employees inthe bargainingunit of allof the hourly paid employees inRespondent's Northampton plant covered by the contractsbetween Respondent and the Union in effect from October1965 to the date of this decision.2.Take the following affirmative action which it isfound will effectuate the policies of the Act.(a)Post at its plant at Northampton, Pennsylvania,copies of the attached notice marked "Appendix B."10Copies of the notice to befurnishedby theRegionalDirectorforRegion4,afterbeing signed by the'In the event that this Recommended Order is adopted by the Board, thewords "Recommended"shall be deleted from its caption and whereverelse it thereafter appears,and for the words "I Recommend" then shall besubstituted,"the National Labor Relations Board hereby Orders "Respondent, shall be posted by said Respondent at theplace previously designated and be maintained by it for 60consecutive days thereafter.Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by other [materials; and(b)Notify the said Regional Director for Region 4, inwriting.within 20 days from the receipt of this Decision,what steps the Respondent has takentocomply herewith"'"In the event that this Recommended Order of the Trial Examiner isadopted by the Board,thewords"aDecision and Order"shallbesubstituted for the words, "the Recommended Order of a trial Examiner"in the notice If the Board'sOrder is enforced by a decree of the UnitedStatesCourt of Appeals,the notice will be further amended by thesubstitutionof the words,"aDecree of the United States Court ofAppeals Enforcing an Order, ' for the words, "a Decision and Order ""In the event that this Recommended Order is adopted by the Board,thisprovision shall be modified to read "Notify the said RegionalDirector in writing, within 10 days from the date of this Order, what stepsthe Respondent has taken to comply herewith "APPENDIX AOPINION and AWARDThis case was heard in Allentown, Pennsylvania onNovember 28, 1966, and January IS, 1967 A conferenceof counsel and the Arbitrator was held in New York City,New York on September 15, 1967The grievant worked his regular 7 30 a.m to 4 p.m.shift on November 2, 1966 He was called out at 10 p m.the night of November 2, 1966, and worked continuously(except for a lunch period) through to the end of hisregular shift on November 3, 1966, at 4 p.m. The partiesare in controversy as to the application of a number ofcontract provisions in respect of his pay for services onNovember 2 and 3, 1966.The contract provisions invoked are set forth here forconvenient reference-4r6cle VIII Section 2.. for all hours worked in excess of eight (8) hours inany workday or forty (40) hours in any workweek,overtime rates shall he one and one-half (1 1/2) timesthe applicable straight time hourly rateArticle VIII Section 3Payment of overtime rates shall not be duplicated forthe same hours worked. Fo the extent that hours arecompensated for at overtone rates of time and one-half(1 1/2) or more under one provision of this Agreementthey shall not be counted as hours worked in determiningovertimeunder the same or any other provisionprovideda . . .h. hours worked which are paid for at the overtimerateoftimeand one-half (1 1/2) shall not beexcluded in calculating overtime at the rate of doubletime (2) pursuant to Article VIII Section 94rticle VIII Section 4EffectiveMay I, 1965. in case of emergency when anemployee is called for work during any hours inaddition to his regular shift, a minimum of four (4)hours' time shall be paid for such emergency call at therate of one and one half (1 1/2) times his regularstraight time hourly rateArticle VIII Section 9(FirstPar)EffectiveMay 1. 1965 in the event anemployee worked more than twelve (12) hours in his 452DECISIONS OF NATIONAL LABORRELATIONS BOARDworkdayhe shall be paid for all hours worked in excessof such twelve(12) hours at double the straight-Limehourlyrate.Afteran employee has been engaged inwork for twelve(12) consecutive hours, he shall be paidforallconsecutivehoursworkedimmediatelysucceeding and in excess of such twelve hours at doublethe straight time rateIn no event shall the twoimmediately preceding provisions of this Section beapplied to the same hours of work;however, theprovision which creates the highest earnings shall apply.(Second Par ) Anemployee who has worked throughhisnormal shift shall be entitled to one eight (8)consecutne hour off-duty period prior to the start of hisnext regularly scheduled shift. In cases where overtimework prevents the employee from receiving an eight (8)consecutivehour off-duty period. he shall be paiddouble the straight-time hourly rate for the differencebetween the hours in his longest off-duty period and therequired eight(8) hours. However, the Company mayat its option instruct the employee to report late for hisregular workday to allow the employee the above eight(8) consecutive hours off-duty period(In this event, theemployee will be paid his regular rate for those hoursbetween the starting time of his regular workday andthe timehe reports for work.)TheUnion claims that the application of theseprovisions to the hours of work described above, requirespayment for49.75hours of work, the Company. 34.75hours of work.Discu.ccionOne has only to read the provisions in the Agreementinvoked by the parties to understand why the severalposthearing elucidations of their respective positions bycounsel for the parties did not serve to dispel the fog thatenveloped theArbitrator since this dispute was firstbrought to his attention. It is not the office, function orplace of an arbitrator to comment on the draftsmanship ofthe contract he is asked to interpret. and I shall not do so.Ishall only observe that the provisions I have quoted aresomewhat complex and present some minor difficultiesboth in comprehension and in applicationThe following is my analysis of the manner in whichthe quoted contract provisions apply.1.November 2,1966: Regular shift. 7.30 a.m. to 4 p.m.The grievant is entitled to 8 hours pay at straight time.2. 10 p m November 2 to 7 30 a.m November 3.a.Article VIII, section 4, first paragraph. provides forcall-out pay for "hours in addition to his [the employee's]regular shift." For such "emergency call" it is providedthat "a minimum of four (4) hours time shall be paid" attime and one halfThis provision is linked, in Section 4, with the provisionforfourhours of straight time reporting pay. Thereference to "a minimum of four hours' time" at thepremium rate of pay means, to me, that if an employee is"called out" for any number of hours less than four, he isentitled to four hours of pay at the time and one half rate;itdoes not mean that he is entitled to pay at the premiumrate for all hours worked subsequent to a call-out up tothe start of his next regular shift.Accordingly, the grievant is entitled to four hours ofpay at time and one half rate attributable to "call-out"exclusivelyand the inconvenience entailed in such aprocedure departing from his regular schedule-that is tosay, calling him from hishometo the plant for workoutside of his regular shift hours.Thus, the grievant is entitled to four hours (10 p.m. onNovember 2 to 2 a.m. on November 3) at time and onehalf rate or 6 hours.b.Article Vill, section 2 provides for time and one halfrate "for all hours worked in excess of eight (8) hours inany workday" 'This is the normal "overtime" provision.Accordingly, the grievant is entitled to time and onehalf for the period worked from 10 p.m November 2 to7:30 a.m. November 3. a period of 9 1/2 hours, or 14.25hours of pay.I do not regard the provisions of article Viii, section 3,toforbid"duplication"of these normally considered"overtime" hours and the "call-out" hours provided for insection 4. Section 3 refers to "overtime rates" in its firsttwo sentences "Overtime" in the context of this contract.means time worked immediately before or after the hoursof the regular shift.When a man is "called-out" fromhome he is not, properly considered, compensated for"overtime",but for the inconvenience resulting fromfaulty scheduling or emergency conditions necessitatingwork which may not be due to fault attributable to theemployer but for which the parties believe the employershouldbear the economic burden rather than theemployee. Hence, in entitling the grievant to 14 25 hoursof pay for "overtime", this is over and above the fourhours 10 p m. November 2 to 2 a m. November 3) whichwere credited for "call-out- pay.c.ArticleVill, section 9, first sentence, entitled anemployee to double time rate for hours worked in excessof 12 "in his workday "The grievant, following work on his regular shift onNovember 2 started his twelfth hour of work in hisworkday (which started at 7.30 a.m. on November 2) at 2a.m. on November 3 From 2 a.m. until 7.30 a.m. (bothon November 3) is a span of 5 1/2 hours. The number ofstraight-time hours for which he is entitled to be creditedis 2.75 hours.'d.The second paragraph in article V ill, section 9,provides for premium pay for an employee who, becauseof overtime work, has not enjoyed an eight consecutivehour off-duty period prior to the start of his next regularlyscheduled shift.He is to be compensated for thiscircumstance by "double the straight-time hourly rate forthe difference between the hours in his longest off-dutyperiod and the required eight (8) hours."In the case of this grievant, there were six hours (from4 to 10 p.m ) in his off-duty period between his regularshifts.Eight hours (the required rest-period time) minussix hours (the rest-period time afforded) equals two hoursat double time or 4 hours.3. 10 p.m November 2 to 4 p.m. November 3-a.ArticleViil,section9,paragraph I (secondsentence) provides that for hours worked in excess oftwelveconsecutivehours (without regard to work day asprovided in the first sentence), an employee shall becompensated at the double time rate.This grievant's twelve consecutive hours of work startedat 10 p.m. on November 2 and terminated at 10 a.m. onNovember 3 during his regular shift. He continued towork his shift until 4 p.m. Eliminating one-half hour forlunch, this comes to 5 1/2 hours of work in excess of 12consecutive hours of work. Five and one-half hours ofwork at double time equals l1 hours.There is no problem here of duplicating hours countedfor "normal" overtime because of the proviso in articleVII, section 3. b.'In the case of this grievant,7 30 a m to 7 30 a in, (article VIII, section1)'Or half time the regular rate, which,added to other payments,providesthe double time required by section 9. UNIVERSAL, ATLAS CEMENTThe third paragraph of article VIII, Section 9, firstparagraph providesInno event shall the two immediately precedingprovisions of this Section be applied to the same hoursofwork; however, the provision which creates thehighest earnings shallbe applied[Emphasis supplied.]The question arises whether this provision forbids"duplication" of premium pay to this grievant under thefirstandthe second sentence. I find that it does not.This conclusion results from the following analysis1.Hours counted to determine if grievant iseligibleforpremium paY underfirstsentenceNovember 2 7 30 a m to 4 pin. and 10 p m. tomidnightNovember 3- Midnight to 2 a.m.2.Hours counted to determine if grievant iseligibleforpremium undersecondsentence:November 2. 10 p m. to midnightNovember 3 Midnight to 10 a m.3.Hours for which double time ispaidunderfirstsentenceNovember 3: 2. a.m. to 7:30 a.m4.Hours for which double time ispaidundersecondsentence.November 3 10 am to 4 p m. (less one-hall hourlunch)Itwillbe seen that some of the same hours of workhave been considered in determining whether the grievantqualifiesfor the double time pay in each case. However,the grievant is beingpaiddouble time, in each case, inrespect of work duringentirely' different hours.Under thefirst sentence the double time paymentsterminateat thebeginning of the new workday on November 3 at 7.30a.m. Under the second sentence the double time paymentscommenceon November 3 at 10 a.m and run to the endof the regular shiftIt appears to me that the words "be applied" refer to aprohibition againstpavingdouble time under the first andthe second sentences for the same hours There is no suchpayment here.This conclusion is fortified by the last clause in thisfirstparagraph prohibiting "duplication". The singularand inartistic word "applied" appears here as the lastword in the paragraph as it also does in the first clause ofthe third sentence of the first paragraph of Section 9When the parties said thatthe provision which creates the highest earnings shall heapplied[Emphasis supplied.]clearly, they meant that the provision (or sentence) whichcreates the highest earnings shall bepaid.The word"applied" here makesno senseif it be read to refer tohours counted or computed to determine eligibility orqualttication for the premium payment. Accordingly. I453find no prohibition against the payment of double time forboth (a) hour, worked in excess of 12 in this grievant'sworkday, and (h) hours which this grievant worked inexcess of 12 consecutive hoursb.The grievant worked his regular shift from 7 30 a m.to 4 p.m. on November 3 For this period he is entitled to2 50 hours for the period 7 30 to 10 a m The grievant hasalready been credited with double time for the hours 10a.m. to 4 p.m. under article VIII, section 9, secondsentenceThe hours of regular rate of pay to which the grievantisentitled for the period 7:30 a.m on November 2 to 4p.m. on November 3 (set forth in the right margin, above)add up to 48.50.AWARDThe grievance is sustained For the period described inthe above Opinion, the Company shall pay to the grievantthe difference between the compensation already paid and48.50 hours at the regular rate of pay to which he wasentitled under the Agreement.APPENDIX BNOTICE 10 Al L EMPi OYEL.SPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE Wit L, upon request, make available to Local 115.UnitedCement,LimeandGypsumWorkersInternational Union, Al L-C10. information concerningall payroll cards and other payroll records setting forththehoursworked by. and compensation paid toemployees in the bargaining unit of all of the hourlypaid employees in our Northampton plant covered bythe contracts between Respondent and the Union ineffect from October 1965 to the date of this decisionDatedByUNIVERSAL AriAS CEMENTDIVISIONOF ]HE UNITEDSTATES STEEL CORPORATION(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 1700 BankersSecuritiesBuilding.Walnut& Juniper Streets,Philadelphia. Pennsylvania 19107, Telephone 597-7601.